Citation Nr: 1107547	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-07 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a right leg disorder.

2. Entitlement to service connection for a left leg disorder.

3. Entitlement to service connection for a right foot disorder.

4. Entitlement to service connection for a left foot disorder.

5. Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1953 to March 
1955.  Decorations and awards include a Korean Service Medal and 
a United Nations Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 
7107(a)(2) (West 2002).

The Board remanded this case for additional development in July 
2009.  The requested development having been completed, the 
Veteran's claims are returned to the Board for appellate 
consideration.

The issues of service connection for right and left leg and right 
and left foot disorders are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hearing loss in the right ear is productive of 
a puretone threshold average no higher than 60 with speech 
recognition ability of 80 percent.

2.  The Veteran's hearing loss in the left ear is productive of a 
puretone threshold average no higher than 52.5 with speech 
recognition ability of 84 percent.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007) describe VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the Veteran's claim for service connection 
for bilateral was granted in the June 2006 rating decision on 
appeal, and was evaluated as zero percent disabling.  The Veteran 
disagreed with the assignment of a noncompensable disability 
rating of this now service-connected disability in July 2006.  
Thereafter the RO provided notice to the Veteran in October 2006 
of the Pelegrini II elements of how to establish an increased 
rating.  However, since the Veteran's claim was initially one for 
service connection, which has been granted, the Board finds that 
VA's obligation to notify the Veteran was met as the claim for 
service connection was obviously substantiated.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, any deficiency in 
the October 2006 notice relating to the Veteran's appeal for an 
increased rating is not prejudicial to him.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's VA medical records are in the file.  The Veteran's 
service treatment records, to the extent they exist, have been 
associated with the claims file.  The Board remanded this case in 
part to conduct additional searches for missing service treatment 
records in July 2009.  No further records were found.  Those 
records were sought in connection with his other disability 
claims, not in association with the hearing loss claim.  The 
Board finds that there are no identified outstanding records that 
the Veteran has requested be associated with the claims file.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran an appropriate VA examination in 
2010.  The Veteran has not reported receiving any recent 
treatment specifically for this condition (other than those 
already obtained), and there are no records suggesting an 
increase in disability has occurred as compared to the prior VA 
examination findings.  During the course of the appeal, 
Compensation and Pension (C&P) hearing examination worksheets 
were revised to include a discussion of the effect of the 
Veteran's hearing loss disability on occupational functioning and 
daily activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 
2007); see also 38 C.F.R. § 4.10 (2010).  In this case, the VA 
examination reports note merely general complaints, such as 
difficulty understanding speech, especially when in a noisy 
background.  However, in Martinak v. Nicholson, 21 Vet. App. 447 
(2007), the United States Court of Appeals for Veterans Claims 
(Court) noted the worksheet revisions, but also noted that even 
if an audiologist's description of the functional effects of the 
Veteran's hearing disability was somehow defective, the Veteran 
bears the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  The Veteran has not alleged any 
prejudice caused by a deficiency in the examinations here. There 
is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 
2010 VA examination report is thorough and supported by VA 
outpatient treatment records.  Consequently, the Board finds that 
the examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Increased Rating

The Veteran contends that he is entitled to an initial 
compensable rating for his bilateral hearing loss.  For the 
reasons that follow, the Board concludes that an initial 
compensable rating is not warranted.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2010); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of 
the same disability under various diagnoses, known as pyramiding, 
is to be avoided.  38 C.F.R. § 4.14 (2010). 

In evaluating service-connected hearing loss, disability ratings 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech discrimination 
tests in conjunction with the average hearing threshold, as 
measured by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85 
(2010).  The rating schedule establishes 11 auditory acuity 
levels designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA audiometric 
examinations are conducted using a controlled speech 
discrimination test together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 
4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel loss based on the pure tone audiometry 
test.  The numeric designation of impaired hearing (Levels I 
through XI) is determined for each ear by intersecting the 
vertical row appropriate for the percentage of discrimination and 
the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 
4.85) by intersecting the vertical column appropriate for the 
numeric designation for the ear having the better hearing acuity 
and the horizontal row appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For example, 
if the better ear has a numeric designation Level of "V" and 
the poorer ear has a numeric designation Level of "VII," the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

On VA audiologic evaluation in November 2005, puretone 
thresholds, in decibels, were as follows:

The Veteran underwent VA audio examination in February 2006.  On 
the audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
50
55
65
70
60
LEFT
35
55
60
60
52.5

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 percent in the left ear.  

On VA audiologic evaluation in July 2010, puretone thresholds, in 
decibels, were as follows:

The Veteran underwent VA audio examination in February 2006.  On 
the audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
50
50
55
70
56.25
LEFT
40
50
55
65
52.5

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.

The Veteran's VA treatment records show that he reported for 
evaluation and recasing of his hearing aids in December 2005 and 
January 2006 and repair of his hearing aids in February 2006, but 
no audiometric evaluation was performed.  

Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition scores are combined to give each ear a numeric 
designation for use on Table VII to determine the correct 
disability level.  According to the November 2005 VA examination 
report, the right ear had a puretone average of 60 decibels and a 
speech recognition score of 80; therefore the right ear receives 
a Roman numeral designation of IV.  The left ear had a puretone 
average of 52.5 decibels and a speech recognition score of 84; 
therefore the left ear receives a Roman numeral designation of 
II.  The points where IV and II intersect on Table VII reveals 
the disability level for the Veteran's hearing loss is zero 
percent, i.e., it does not reach a compensable level based upon 
this audiometric evaluation.

According to the July 2010 VA examination report, the right ear 
had a puretone average of 56.25 decibels and a speech recognition 
score of 92; therefore the right ear receives a Roman numeral 
designation of I.  The left ear had a puretone average of 52.5 
decibels and a speech recognition score of 92; therefore the left 
ear received a Roman numeral designation of I.  The points where 
I and I intersect on Table VII reveals the disability level for 
the Veteran's hearing loss is zero percent, i.e., it does not 
reach a compensable level based upon this audiometric evaluation.

In addition, the regulations have two provisions for evaluating 
veterans with certain patterns of hearing impairment that cannot 
always be accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of communicative 
functioning that these veterans experience.  See 64 Fed. Reg. 
25203 (May 11, 1999).  38 C.F.R. § 4.86(a) indicates that if 
puretone thresholds in each of the specified frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation 
can be based either on Table VI or Table VIa, whichever results 
in a higher evaluation.  These standards are not met in either of 
the VA examination reports.  38 C.F.R. § 4.86(b) indicates that 
when the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, the Roman numeral 
designation for hearing impairment will be chosen from either 
Table VI or Table VIa, whichever results in the higher numeral, 
and that numeral will then be elevated to the next higher Roman 
numeral.  However, in this case, the audiometric results from the 
VA examination do not meet these criteria, and the Veteran's 
disability cannot be evaluated under the alternative rating 
scheme.

Based upon the foregoing, the Board finds that the evidence fails 
to establish entitlement to a compensable disability rating.  
Thus, his claim for a compensable evaluation must be denied on a 
schedular basis.  See 38 C.F.R. § 4.85.

Finally, the Board has also considered whether a referral for 
consideration of an extraschedular rating is warranted.  See Thun 
v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be 
a comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the Veteran's hearing loss 
disability is not inadequate.  The Veteran reported during his 
July 2010 VA examination that he had difficulty hearing his 
wife's speech and hearing the television.  He also reported that 
he believed that his hearing aids were not helping him discern 
sound.  The Veteran was specifically rated on auditory acuity.  
Thus it does not appear that the disability rating is inadequate 
or that it does not reflect the symptoms and severity of the 
Veteran's hearing loss disability; rather, he merely disagrees 
with the assigned disability rating for his level of impairment.  
In other words, he does not have any symptoms from his service-
connected disorder that are unusual or are different from those 
contemplated by the schedular criteria.  The available schedular 
evaluations for that service-connected disability are adequate.  
Referral for extraschedular consideration is, therefore, not 
warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered the possibility of staged ratings.  The Board, 
however, concludes that the criteria for a compensable rating 
have at no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an initial 
compensable disability rating for his service-connected bilateral 
hearing loss.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial compensable disability rating for 
bilateral hearing loss is denied.


REMAND

The Veteran is seeking service connection for bilateral leg 
problems and bilateral foot problems that he says began during 
active military service.  He reports that he was treated during 
service for pain in his legs and feet.  A September 2005 
statement adds that he did not seek medical treatment after 
service, but instead "always bought over-the-counter meds for 
the pain through the years."  In support of his claims, he 
submitted a copy of an in-service military record dated in April 
1953, which reads as follows:

1.  It is requested that the physical profile 
classification board be conve[n]ed to review the case 
of [the Veteran] of this organization.

2.  The reason for this request is that this man 
complains of pains in legs and feet.  A true copy of 
one of [the Veteran's] Sick Slips is attached for 
your information.

The only other surviving record of the Veteran's service 
treatment is his February 1955 separation from service physical 
examination report.  The report indicates that the Veteran was 
found to be clinically normal in all categories, including 
neurological, skin, lower extremities and vascular.  The Veteran 
was found to have no defects or infirmities and was recommended 
for release from active duty.

The Veteran was initially afforded a VA examination in November 
2006 at which, although diagnoses of venous varicosities of the 
bilateral lower extremities and diabetic neuropathy with 
dysesthesias of the both feet were provided, no nexus opinion was 
given.

Consequently, the Board remanded the Veteran's claims in July 
2009 to obtain a new VA examination and nexus opinion.  The 
requested VA examination was conducted in June 2010.  Although 
the examiner provided medical nexus opinions regarding the 
Veteran's claims, the Board finds them to be inadequate.  The 
examiner indicated that his rational for his opinions was based 
on the fact that there were no medical records to review from 
active duty and no documentation to support the claims of service 
connection.  The examiner noted that the pain and neuropathy 
symptoms had their onset in 2004.  Thus, the Board cannot find 
that the opinion is founded on an adequate review of the claims 
file.  The examiner also failed to address the Veteran's report 
of an onset in service and a continuity of symptomatology since 
service, instead relying solely on the recent VA treatment 
records.  The lack of consideration the Veteran's lay 
observations also renders the opinion inadequate.  An examiner 
may discount such observations but only when explaining why lay 
observations generally or the Veteran's observations specifically 
are not competent or credible.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It 
is the factually accurate, fully articulated, sound reasoning for 
the conclusion that contributes probative value to a medical 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
The Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As 
the Board remanded for an examination with a medical opinion and 
the opinion obtained is inadequate, the Board must remand again 
to obtain an adequate opinion.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Return the Veteran's claims file to the 
examiner who conducted the June 2010 VA 
examination report and ask him to review the 
claims file, including the service records set 
forth above, along with his previous examination 
findings and ask him to provide a medical 
opinion whether at least as likely as not (i.e., 
at least a 50 percent probability) that the 
diagnosed bilateral lower extremities disorders 
are related to any disease or injury incurred 
during service.  In rendering an opinion, the 
examiner should consider the in-service military 
record dated in April 1953 and the February 1955 
separation from service physical examination.  
In addition, the examiner must address in as 
well as the Veteran's report of an onset in 
service and a continuity of symptoms since 
service.  

If the examiner who conducted the June 2010 VA 
examination is not available, then the Veteran's 
claims file should be given to another VA 
examiner with the relevant medical expertise to 
provide the requested medical opinion.  

The final report should indicate the VA 
physician's review of the claims folder, and 
provide a complete rationale for all opinions 
given.  In rendering an opinion, the examiner 
is advised that an opinion that lists the 
lack of supporting documentation as its sole 
rationale is inadequate.  

The Veteran should only be scheduled for an 
examination if it is deemed necessary by the 
person providing the opinion.

2.  After ensuring the adequacy of the 
medical opinions obtained as requested above, 
readjudicate the Veteran's claims on the 
merits.  If the benefits sought are not 
granted, the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


